Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotational resistance mechanism” in Claims 3-20 and 22-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0081]:” a rotational resistance mechanism resistance load utilizing one or more of; air, water, frictional contact, electromotive forces (i.e. Eddy currents) and other rotational mechanisms to resist rotation.”.. [0088]:”In one form, a rotating resistance mechanism comprises a resistor fixed to or freely rotating about a load shaft.. [0091] In one form, a resistor comprises a load member on which resistive forces are applied. The load member may be in the form of but not limited to: a fan blade, a weighted disc, and a non-metallic plate…and [0092]-[0097]”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cord coupling member” in Claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0137]:” The cord coupling member may be in the form of a post, a clip, a ring or any other forms known in the art for releasably attaching an elongate resistance band to an anchor point.”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 27 is objected to because of the following informalities:  
Claim 27 Line 5 recites “said guide base”, this appears to be a typographical error and should be --said slide base-- as previously recited.                     Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) as being  by Endelman et al (US 20020058573).
Regarding Claim 26, Endelman et al teaches a translatable carriage exercise machine comprising:                     said translatable carriage exercise machine having a first end 14 on one end of said translatable carriage exercise machine (Refer to Fig. 1);                   said translatable carriage exercise machine having a second end 16 on an opposed end of said translatable carriage exercise machine;                    a first elongate side rail 18 extending between said first end and said second end 14,16;                   a second elongate side rail 18 extending between said first end and said second end 14,16;                                      said first elongate side rail 18 spaced from and parallel to said second elongate side rail;                   a translatable carriage 20 (Refer to Fig. 1);                                      said translatable carriage 20 translatable between along said rails between said first end and said second end 14,16 (Refer to Fig. 1 Paragraph [0024]:”A movable carriage 20 rides on four roller wheels 22 fastened to the underside of the carriage 20 also shown in FIG. 3. The roller wheels 22 roll on the track member assemblies 18 to support and guide movement of the carriage 20 back and forth along the track member assemblies 18 of the frame 12.”);                  at least one or the other or both of:                 a plurality of elastic tension members 24 secured to said translatable carriage 20 (Refer to Fig. 1 Paragraph [0024]:” Up to seven elastic members, e.g., springs 24, may be selectively connected between the carriage 20 and the foot end 16 to bias the carriage 20 toward the foot end 16 with varying amounts of spring force.”), and said first elongate side rail inclined at an angle;                    a cervical traction device 44,46 (Refer to Paragraph [0028]:” A trapezoidal shaped hinged block 46 is fastened to the underside of the headrest. This block can be moved permitting a user to adjust the incline of the headrest 44 between three positions. The hinged block 46 rests upon a metal support 48 fastened to the carriage frame 38.”..the office takes the position that the device 44,46 tractions the cervical spine by adjusting an angle as desired);                   said translatable carriage having a carriage top (Refer to annotated Fig. 1 below);
    PNG
    media_image1.png
    546
    492
    media_image1.png
    Greyscale
                    said cervical traction device 44,46 secured at one end of said translatable carriage 20 and coupled to said carriage top (Refer to annotated Fig. 1 above, the Office takes the position that the cervical traction device 44,46 is attached to the carriage top at the one end).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 20170209729) in view of Duke (US 4884800).
Regarding Claim 24, King teaches a translatable carriage exercise machine comprising:                 a frame portion 110 operable to support a translatable carriage (Refer to annotated Fig. 1 below); 
    PNG
    media_image2.png
    656
    683
    media_image2.png
    Greyscale
                a first end of said translatable carriage exercise machine located at one end of said translating carriage exercise machine;                a second end of said translatable carriage exercise machine opposed from said first end;                               said frame portion comprising a first elongate side rail extending from said first end to said second end (Refer to annotated Fig. 1 above);                   said frame portion comprising a second elongate side rail spaced in parallel from said first elongate side rail and extending from said first end to said second end (Refer to annotated Fig. 1 above);                    a translatable carriage (Refer to annotated Fig.1 above);                   said translatable carriage translatable along said first elongate side rail and said second elongate side rail (Refer to Fig. 1 to depict that carriage is configured to slide about along the rails of frame 110 since it comprises wheels);                    a pair spaced elongated posts extending upwards from said frame portion 110 (Refer to annotated Fig. 1 above);                 said elongated posts comprising at least one or the other or both of a handgrip and a pulley 120 disposed thereon (Refer to Figs. 2C&3);                  a rotational resistance mechanism 120-140 (Refer to Fig. 1);                  said rotational resistance mechanism 120-140 secured to said frame portion (Refer to Fig. 1);                  said rotational resistance mechanism comprising a resistor 140 operable to spin about an axis (Refer to Figs. 1 and 5-6C..The Office takes the position that resistor 140 is a fan blade as interpreted under 35 USC 112f above).                 King is silent regard said rotational resistance mechanism comprising an elongate resistance band; said elongate resistance band having an extended configuration; said elongate resistance band having a retracted configuration; said elongate resistance band coupled to said resistor whereas applied tension on said resistance band is resisted by said resistor 140. Duke teaches a rowing machine comprising a rotational resistance mechanism comprising an elongate resistance band 26; said elongate resistance band having an extended configuration (Refer to Fig. 10);                   said elongate resistance band having a retracted configuration (Refer to Fig. 5);                said elongate resistance band 26 coupled to said resistor whereas applied tension on said resistance band is resisted by said resistor 40 (Refer to Fig. 4 Col 4 Lines 4-36).                Duke is analogous with Applicants invention in that they both teach rotational resistance mechanisms and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the rotational resistance mechanism of King to be in view of Duke to comprise rotational resistance mechanism comprising an elongate resistance band 26; said elongate resistance band having an extended configuration; said elongate resistance band having a retracted configuration; said elongate resistance band 26 coupled to said resistor whereas applied tension on said resistance band is resisted by said resistor 140, since such bands are common and known in the art for rowing machines to translates resistance from the resistor to a user for exercise and such modification would have been obvious to produce expected results and does not patentably distinguish the invention over prior arts.
Regarding Claim 25, King in view of Duke continues to teach wherein said rotational resistance mechanism is secured to a first end of a second end of the frame portion (Refer to King Fig. 1 above). 
Allowable Subject Matter
Claims 3-20 and 22-23 are allowed.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Merrithew et al and Duke are the closest prior arts to the claimed invention but fails to teach the claimed invention as a whole such that Merrithew et al fails to teach a rotational resistance mechanism secured to one or more said frame portion and legs extending from said frame portion wherein the rotational resistance mechanism is interpreted under 35 U.S.C. 112(f) as disclosed above, and although Duke teaches such rotational resistance mechanism secured to one or more said frame portion and legs extending from said frame portion wherein the rotational resistance mechanism is interpreted under 35 U.S.C. 112(f) as disclosed above, Duke fails to teach a plurality of elastic tension members secured to said moveable carriage and a plurality of spring anchors at said first end operable for releasable attachment by a free end of said elastic tension members. Endelman et al is the closest prior art to the claimed invention but fails to teach the claimed invention as a whole wherein said cervical traction device further comprises: a pull platform; a slide base; said pull platform configured for translation along said slide base; a cervical block to engage a human neck; a cervical fixation strap; said cervical fixation strap fixed to said pull platform at one end for application of traction forces with movement of said translatable carriage
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784